t c memo united_states tax_court robert c curci petitioner v commissioner of internal revenue respondent docket no filed date robert c curci pro_se shawna a early for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution background petitioner did not file federal_income_tax returns for and by a notice_of_deficiency dated date respondent determined deficiencies in income_tax and additions to tax under sec_6651 and a for and the years in issue as follows tax_year deficiency dollar_figure big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure on date we received and filed petitioner’s petition for redetermination of the deficiencies for the years in issue petitioner resided in bronx new york when his petition was filed in his petition petitioner argued that respondent’s calculation of petitioner’s capital_gains_and_losses was incorrect we set petitioner’s case for trial during our date new york new york trial session and mailed him a notice setting case for trial and a standing_pretrial_order dated date the standing_pretrial_order required the parties to 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency respondent also determined that petitioner received unreported income from wages interest dividends partnerships real_estate and nonemployee compensation respondent granted petitioner the standard_deduction for all years in issue and determined that petitioner was liable for a self-employment_tax on his nonemployee compensation_for respondent also adjusted petitioner’s personal_exemption for each year to reflect the increase in petitioner’s adjusted_gross_income petitioner did not contest these adjustments in his petition and consequently except for computational adjustments we deem these adjustments conceded see rule b prepare a stipulation of facts and stated that the failure of either party to cooperate in the preparation of such stipulation could result in sanctions the order also required each party to exchange documents that the party intended to use at trial and to prepare a pretrial memorandum and submit copies to the court and opposing party at least weeks before the first day of the trial session by letter dated date respondent’s appeals officer scheduled a settlement conference with petitioner for date when a settlement was not reached petitioner’s case was returned to the division counsel’s office and an attorney from that office scheduled an date meeting with petitioner for the purpose of preparing a stipulation of facts for trial petitioner attended the meeting but his documentation was incomplete the parties did not prepare a stipulation of facts on date both respondent’s counsel and petitioner appeared at calendar call and were heard respondent’s counsel reported that respondent was ready to proceed with trial petitioner requested additional time to prepare and submit his federal_income_tax returns for the years in issue we ordered the parties to submit decision documents or a status report on or before date on date petitioner informed respondent that petitioner had prepared a schedule of stock transactions for the years in issue and was waiting for an appointment to have his tax returns prepared on date petitioner told respondent that he had scheduled such an appointment for date and that he anticipated his returns being prepared and completed shortly thereafter on date we filed respondent’s status report in which respondent requested an additional days until date for the parties to file decision documents or a status report we granted the parties’ request for an extension by order dated date on date respondent requested that petitioner submit his delinquent returns on or before date respondent also warned petitioner that if petitioner did not make progress in preparing and filing his delinquent returns respondent would request that petitioner’s case be called for trial during the next new york new york trial session on date petitioner informed respondent that petitioner did not have his returns prepared respondent again warned petitioner that if he did not receive petitioner’s returns by date he would request that the case be restored to the general docket and calendared for trial at the next new york new york trial session on date petitioner informed respondent that he did not have his returns and did not know when they would be completed on date we filed respondent’s status report on date we ordered that the case be restored to the general docket and the case was set for trial during the court’s date new york new york trial session we sent petitioner a notice setting case for trial and a standing_pretrial_order dated date by letter dated date respondent requested that petitioner send copies of all relevant documents to respondent pursuant to 61_tc_691 respondent also warned petitioner that in light of petitioner’s history of inaction should he fail to provide the requested information respondent would object to any further continuances requested by petitioner file a motion to dismiss the case at the calendar call and request that the deficiencies and additions to tax asserted in the notice_of_deficiency be sustained on date respondent sent petitioner another letter requesting petitioner’s tax returns for the years in issue and any other documentation supporting his tax_return positions on date we filed respondent’s requests for admission petitioner did not file a response within days and consequently the requested admissions were deemed admitted under rule c on date respondent once again requested copies of petitioner’s delinquent tax returns by letter dated date respondent warned petitioner that if he did not submit his returns to respondent respondent would move to dismiss the case for failure by petitioner to properly prosecute on date both respondent’s counsel and petitioner appeared and were heard respondent’s counsel presented a motion to dismiss for lack of prosecution as a result of petitioner’s inaction when questioned about his continued inaction petitioner stated that he was probably the world’s biggest procrastinator and argued that his tax returns had become too complicated for him to prepare we took respondent’s motion to dismiss under advisement for days we advised petitioner that if he provided respondent with his supporting documentation and filed his delinquent returns we would favorably consider his actions when determining whether he acted willfully or in bad faith petitioner did not provide respondent with any of his delinquent returns or supporting schedules by the date deadline nor has he submitted any documents since that date 3petitioner also blamed his inaction on his responsibilities as the executor of a friend’s estate on his providing aid to an evicted friend and on two sick cats discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of the court or any order of the court or for any cause that the court deems sufficient rule b dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner has disregarded the court’s rules and standing_pretrial_order by failing to cooperate meaningfully with respondent to prepare this case for trial petitioner’s pattern of procrastination and inaction made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioner’s several requests for more time to file his delinquent returns which were made fewer than days before scheduled trial session dates further underscore what appears to have been an intentional attempt on the part of petitioner to unreasonably delay the proceedings see 119_tc_276 petitioner was repeatedly warned by respondent’s counsel and by the court of the consequences of failing to prepare for trial and of failing to appear at trial despite those warnings petitioner repeatedly failed to make any reasonable effort to demonstrate his good_faith and willingness to prepare his case for trial although petitioner asserted that he was in the process of having his returns prepared he did not take meaningful steps to meet with his preparer or with respondent although he had plenty of time and opportunity to do so we conclude from these circumstances that petitioner’s claim that he intended to prepare and file his returns was simply another misguided attempt to procrastinate and delay we conclude therefore that petitioner has failed to comply with the court’s rules and orders and has failed properly to prosecute this case see rollercade inc v commissioner supra 4under rule a motion for continuance filed days or less before the trial date will be denied unless the ground for continuance arose within that period or there was good reason for not making the motion sooner petitioner requested additional time to file long overdue tax returns the absence of which petitioner admits is a result of his own procrastination pincite smith v commissioner supra petitioner’s course of conduct throughout the proceedings demonstrates that these failures are due to petitioner’s willfulness bad faith or fault and we conclude that dismissal of this case is appropriate petitioner has not raised any issue upon which respondent has the burden_of_proof see rule a 290_us_111 commissioner’s determinations in the notice_of_deficiency are presumed correct taxpayer bears the burden of proving them wrong to reflect the foregoing an appropriate order of dismissal and decision will be entered 5because petitioner has not introduced any credible_evidence with respect to any factual issue and has failed to cooperate with respondent’s requests for information documents meetings and interviews the burden_of_proof does not shift to respondent see sec_7491 in addition respondent has no obligation under sec_7491 to produce evidence that the sec_6651 and sec_6654 additions to tax are applicable because petitioner is deemed to have conceded the additions to tax by failing to assign error to the additions to tax in the petition see 123_tc_213 118_tc_358 even if respondent had an obligation to produce evidence of petitioner’s liability for the additions to tax respondent’s obligation would be satisfied by the deemed admissions
